DETAILED ACTION
1.	The applicant’s amendment filed 03/26/2021 was received. Claims 1, 10 & 15 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 12/31/2020.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Frankenberger et al. (US 2006/0068109 A1) of claims 1-20 are withdrawn per amendments of claims 1, 10 & 15.

5.	Support for these amendments can be found in the instant application US PG-Pub. 2019/0247884 A1: [0020]; [0022]; [0025]; [0028]-[0030]; fig. 1-6.

Reasons for Allowance
6.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

a first set of treating units including a plurality of contiguous, axially aligned treating units arranged to form a first arcuate array of treating units, to partially surround the tubular surface at a first position along the axis, each treating unit of the first set of treating units including a plurality of first applicator heads; and 
a control module configured to independently control each of the plurality of first applicator heads to selectively apply a first treatment to the tubular surface and move the first set of treating units from the first position along the axis towards a second position along the axis, wherein each treating unit of the first set of treating units traverses an axial path over the tubular surface from the first position along the axis to the second position along the axis.” The closest prior art of record Frankenberger et al. (US 2006/0068109 A1), does not teach nor suggest “a first set of treating units including a plurality of contiguous, axially aligned treating units arranged to form a first arcuate array of treating units, to partially surround the tubular surface at a first position along the axis” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 10 recites “A surface treatment assembly for treating a tubular surface defining an axis between a front end of the tubular surface and a rear end of the tubular surface, the surface treatment assembly comprising: 

wherein each treating unit of the first set of treating units includes a plurality of first applicator heads configured to apply a first treatment to the tubular surface; and
wherein each treating unit of the first set of treating units traverses an axial path over the tubular surface from the first position along the axis to the second position along the axis.” The closest prior art of record Frankenberger et al. (US 2006/0068109 A1), does not teach nor suggest “the first set of treating units including a plurality of contiguous, axially aligned treating units arranged to form a first arcuate array of treating units, to partially surround the tubular surface” as in the context of independent claim 10. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 15 recites “A surface treatment assembly for treating a surface of an airplane fuselage defining an axis between a front end of the surface and a rear end of the surface, the surface treatment assembly comprising: 
a first treating module including: 
a first frame assembly configured to traverse along the axis from a first position along the axis to a second position along the axis; and 
a first set of treating units coupled to the first frame assembly, the first set of treating units including a plurality of contiguous, axially aligned treating units 
a control module operably coupled to the first frame assembly and each of the plurality of first applicator heads, the control module being programmed to: 
move the first frame assembly along the axis from the first position to the second position; and 
while the first frame assembly is moving, to independently control each of the plurality of first applicator heads to selectively apply a first treatment to the airplane fuselage, wherein each treating unit of the first set of treating units traverses an axial path over the airplane fuselage.”
The closest prior art of record Frankenberger et al. (US 2006/0068109 A1), does not teach nor suggest “the first set of treating units including a plurality of contiguous, axially aligned treating units arranged to form a first arcuate array of treating units, to partially surround the airplane fuselage” as in the context of independent claim 15. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717